NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



OMAR M. MARRERO,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-1742
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 23, 2019.

Appeal from the Circuit Court for Polk
County; Keith Spoto and Mark F. Carpanini,
Judges.

Howard L. Dimmig, II, Public Defender,
and Stephen M. Grogoza, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.




SILBERMAN, VILLANTI, and SLEET, JJ., Concur.